             Case 1:21-cv-06589-LJL Document 8 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             08/23/2021
                                                                       :
FELIX GENAO DE LA CRUZ,                                                :
                                                                       :
                                    Petitioner,                        :
                                                                       :   21-cv-6589 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
ALEJANDRO MAYORKAS, et al.,                                            :
                                                                       :
                                    Respondents.                       :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       This petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 was filed on
August 4, 2021. At the time, Petitioner Felix Genao de la Cruz (“Petitioner” or “Cruz”) was in
immigration detention. Dkt. No. 1 at 2. He alleged that his detention violated his rights under
the Due Process Clause of the Fifth Amendment, id. at 2, and he sought as relief that he be
released and that his deportation proceedings be stayed, id. at 7. The Court ordered the
government to answer. Dkt. No. 3.

        The government now seeks to have the Court dismiss the Petition as moot. Dkt. No. 6.
On August 6, 2021, Cruz informed the U.S. Immigration and Customers Enforcement (“ICE”)
that he wished to be removed to his home country as soon as possible. Dkt. No. 6-1 ¶ 14. On
August 10, 2021, in preparation for removal, Petitioner attended an interview with the consulate
for the Dominican Republic, and the consulate informed ICE that it would issue a travel
document for Petitioner later that week, which it did. Id. ¶ 15. On August 17, 2021, pursuant to
a reinstated final removal order, ICE removed Cruz from the United States via an ICE Air
Charter flight to the Dominican Republic. Id. ¶ 16.

        “A case ‘becomes moot when the issues presented are no longer “live” or the parties lack
a legally cognizable interest in the outcome.’” De La Cruz v. Department of Homeland Security,
2021 WL 431037, at *2 (S.D.N.Y. Feb. 8, 2021) (quoting Murphy v. Hunt, 455 U.S. 478, 481
(1982)); see also Hasson v. Searls, 976 F.3d 121, 130 (2d Cir. 2020) (“The government’s appeal
is now moot because Hassoun has been removed from the United States.”). The Petition seeks a
stay of deportation and Petitioner’s release. But, by his own action, Petitioner has prevented the
Court from giving him any effective relief. His request to stay the removal proceedings that
have now concluded is moot as is the request to be released from detention to which he is no
longer subject. See De La Cruz, 2021 WL 431037, at *2; Karamoke v. U.S. Homeland Sec.,
2009 WL 2575886, at *1 (S.D.N.Y. Aug. 20, 2009) (“When a habeas petitioner challenges solely
his detention, but is subsequently released prior to removal, courts routinely dismiss the petition
as moot, finding no persisting case in controversy.”).
             Case 1:21-cv-06589-LJL Document 8 Filed 08/23/21 Page 2 of 2




        The Petition is dismissed as moot. Since Petitioner has not made a substantial showing of
the denial of a constitutional right, a certificate of appealability will not issue. The Court
certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good
faith, and therefore in forma pauperis status is denied for the purposes of an appeal. See
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue). The Clerk is respectfully directed to
close the case.1


         SO ORDERED.


Dated: August 23, 2021                                        __________________________________
       New York, New York                                               LEWIS J. LIMAN
                                                                    United States District Judge




1
 The government also contends that venue is not proper in this District. Dkt. No. 6. In light of the Court’s
disposition of the Petition, it need not reach the question of venue.


                                                          2
